Per curiam.
Petitioner has filed in this Court petition for writ of injunction or prohibition against respondent asking that respondent Department of Correction be enjoined from having warrant served on petitioner for an Indiana parole violation at the Federal Penitentiary, Leavenworth, Kansas, where petitioner is serving time for the commission of a federal offense.
Respondent has filed motion to dismiss attacking the jurisdiction of this Court.
In addition to defects to the form of the petition herein it is apparent that this Court does not have jurisdiction to entertain the petition against the respondent Board of Correction as this Court’s original jurisdiction to issue writs of prohibition is limited by the Indiana Constitution and the Indiana statutes, and no jurisdiction has therein been given as against the respondent Board of Correction. See: Art. 7, §4, of the Indiana Constitution; Burns’ Indiana Statutes, §3-*3892201, being Acts 1881 (Spec. Sess.), ch. 38, §803, p. 240; 1911, ch. 223, §1, p. 541; 1915, ch. 87, §1, p. 207; 1933, ch. 102, §l, p. 688; State ex rel. N. Y. C. Ry. v. Starke Cir. Ct. et al. (1952); 231 Ind. 360, 108 N. E. 2d 708; State ex rel. Wilson, etc. v. Howard, Cir. Ct., etc. (1957), 237 Ind. 263, 145 N. E. 2d 4.
Petition dismissed.
Note. — Reported in 172 N. E. 2d 580.